Citation Nr: 0330467	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-18 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
June 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for a psychiatric disability.  A September 
2002 Board decision affirmed this determination.  

Pursuant to a joint remand of the parties in February 2003, 
the United States Court of Appeals for Veterans Claims 
vacated the September 2002 Board decision and remanded the 
appeal to the Board for another decision taking into 
consideration matters raised in its February 2003 order.  The 
Board received additional written argument from the 
appellant's representative in July 2003.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
written argument filed in July 2003 and readjudication of the 
claim.  

A remand is also necessary for the VA to inform the veteran 
which evidence he is to provide and which evidence the VA 
will attempt to obtain for him.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober , 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the veteran's claim that new 
and material evidence has been presented 
to reopen the claim of entitlement to 
service connection for a psychiatric 
disability other than PTSD based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



